378 F.2d 32
Estella DE LA GARZA, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 24220.
United States Court of Appeals Fifth Circuit.
June 2, 1967.

Stanley Schoenbaum, San Antonio, Tex., for petitioner.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, J. Nicholas McGrath, Gilbert E. Andrews, J. Edward Shillingburg, Richard C. Pugh, Jeanine Jacobs, Attys., Dept. of Justice, Lester R. Uretz, Chief Counsel, IRS., Eugene F. Collela, Atty., IRS., Washington, D. C., for respondent.
Before BELL, GODBOLD and DYER, Circuit Judges.
PER CURIAM:


1
Petitioner seeks a review of a decision of the Tax Court1 sustaining a deficiency in her federal income tax for the taxable year 1962. The Tax Court held that although a multiple support agreement was executed pursuant to Section 152 (c), Internal Revenue Code 1954, the petitioner is not entitled to a dependency exemption for her sister where the sister contributed $409.71 to a common family fund used for the support of all members of the household which was greater than one-half of the total expenditure of $678.80 from the common fund for the sister's support.


2
The Tax Court properly interpreted the applicable provisions of the code and regulations and its decision is


3
Affirmed.



Notes:


1
 46 T.C. 446